Citation Nr: 1227752	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  06-34 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizophrenic affect disorder, and depression, to include as secondary to right ear hearing loss. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was held in January 2008 at the Nashville RO.  The Veteran testified at that time and the hearing transcript is of record.  The Board also notes that the Veteran requested a video-conference hearing in connection with the current claims as well.  The video-conference hearing was subsequently scheduled and held in August 2008.  A transcript of the hearing is of record. 

This case has previously come before the Board.  In June 2011, the matters were remanded to the RO for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, bipolar disorder is related to active service.  

2.  Erectile dysfunction is etiologically related to service-connected bipolar disorder.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  Erectile dysfunction is proximately caused or aggravated by service-connected bipolar disorder.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006, 2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a psychiatric disability and erectile dysfunction.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service-connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  Here, as the Veteran's claim was filed prior to October 2006, the amended regulation does not apply to this case.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

The Veteran asserts entitlement to service connection for a psychiatric disorder.  Having considered the evidence, the Board finds that service connection is warranted.  

The Board notes that, generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  The Board notes that while the Veteran indicated having had nervous trouble on the accompanying medical history to the service entrance examination report, at separation he denied having or having had nervous trouble of any sort.  Regardless, a psychiatric disability was not noted on the June 1962 service entrance examination report.  In light of this finding, and having reviewed the record, the Board concludes that there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness in regard to a psychiatric disorder at service entrance.  Thus, the theory of aggravation will not be further addressed.  

The Veteran's DD Form 214 shows that he was granted a hardship discharge in May 1964.  At a hearing before the undersigned Veterans Law Judge in August 2008, the Veteran testified that the was hardship discharge was allowed to enable him to assist his mother with her finances, and that his inability to obtain employment after separation was due to his service-connected hearing loss which in turn led to depression.  

The Board notes that although the March 2009 VA examiner stated that the Veteran's behavior was supportive of a diagnosis of schizoaffective disorder, the June 2011 VA examiner determined that the most appropriate diagnosis for the Veteran's psychiatric symptoms is bipolar disorder.  

In addition, and while there is some internal inconsistency in the March 2009 VA examination report, the examiner stated the circumstances surrounding the Veteran's separation for "humanitarian" reasons may evince service connection, noting that while the Veteran reported the hardship discharge was to allow him to assist his then 65-year old mother with her finances, she was not suffering with a physical illness at that time.  The examiner added that at service entrance the Veteran reported that his mother and father were both in 'fair' health, while at separation less than two years later, he reported that both his mother and father were in 'poor' health, and it was noted to not have occurred to him that he could have sent his mother money through a military allotment or by check, and remain in service.  In addition, and although noting nervous trouble at service entrance, at separation he specifically denied having or having had nervous trouble of any sort.  

Further, and while no indication of service-connected hearing loss having contributed to the development or maintenance of bipolar disorder was noted in the June 2011 VA report of examination, the opinion is based, at least in part, on a finding that the Veteran's mood was stable for many years after the episode of depression following separation.  However, an August 2010 Veterans Health Administration (VHA) medical expert opinion notes an onset of alcoholism and heavy drinking in the immediate years following separation, evidence which the Board finds to be indicative of at least some degree of instability.  Moreover, the examiner's opinion to the effect that symptoms of a psychiatric nature preceded his alcohol dependence, coupled with the VHA opinion noting alcoholism in the immediate years following separation, tends to establish psychiatric symptoms at or around the time of separation.  

Additionally, and while the June 2011 VA opinion notes no in-service psychiatric symptoms and that the Veteran eventually obtained employment after service, neither an absence of psychiatric symptoms during service nor the ability to have maintained employment precludes a finding in favor of service connection.  Rather, these findings are factors to be considered in the determination of whether there is a relationship between service and his current psychiatric disability, along with other evidence, to include an April 2002 private psychiatric inpatient record noting a history of Nardil for 20 years; a July 2005 letter from his private doctor noting treatment of the Veteran's psychiatric symptoms from the 1970s to the 1980s with the antidepressant Nardil; SSA records noting a long history of depression and a July 2003 statement from the Veteran's daughter noting that he has had psychiatric symptoms all of his adult life.  

The Board notes that in an August 2003 VA treatment record reflecting that the Veteran was visibly shaking with whole body tremors, the examiner stated that rarely did individuals exhibit the degree of shame and secrecy regarding psychiatric symptoms that the Veteran exhibited, and in addition to the March 2009 VA examiner's inference of circumstances beyond mere financial reasons surrounding the hardship discharge, together with the competent and credible lay and medical evidence of psychiatric symptoms close in time to separation and of a continuity of symptoms since separation and current psychiatric disability, the Board finds the evidence to be in at least equipoise.  Thus, having resolved all doubt in the Veteran's favor, the Board finds that service connection for bipolar disorder is warranted.  Consequently, the benefit sought on appeal is granted.  

Erectile Dysfunction

The Veteran asserts entitlement to service connection for erectile dysfunction.  Having considered the evidence, the Board finds that service connection is warranted.  

The July 2011 VA examination report reflects a history of an onset of erectile dysfunction in 2007 attributable to both Zyprexa taken for psychiatric symptoms and to type II diabetes mellitus.  The Board notes that although service connection is not in effect for diabetes, service connection for bipolar disorder is being granted in this decision.  

The Board has accorded significant weight to the VA examiner's specialized training as a physician, which provides expertise in determining the relationship between the Veteran's erectile dysfunction and the service related bipolar disorder medication.  The physician examined the Veteran and provided a rationale for the opinion based on reliable principles.  As such, service connection for erectile dysfunction is warranted. 


ORDER

Service connection for bipolar disorder is granted.  

Service connection for erectile dysfunction is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


